Title: From George Washington to William Shepard, 22 February 1781
From: Washington, George
To: Shepard, William


                        
                            Sir
                            Head Quarters New Windsor 22d Feby 1781.
                        
                        I had written yesterday to General Lincoln, desiring him to direct the superintending Officers at the
                            different places of rendezvous to send forward the Recruits which were collected, and to urge the speedy collection of
                            those which were out. I have since learned that a considerable number are assembled at Springfeild. Those you will send on
                            to West point without loss of time, and if there are a sufficiency of repaired Arms there you will arm them. There are a
                            number of new Arms in the Magazines, I do not intend that they shall be unpacked for this purpose. By repaired Arms—I mean
                            old ones made fit for service—If the Cloathing providing by the State should not be ready, the Recruits are not to wait
                            for it. We have enough in Store here to make them comfortable upon their arrival—As circumstances are pressing, I shall
                            expect a speedy and punctual compliance with this order. You will be pleased to let me hear from you, with a return of the
                            number of Men which I may expect shortly. I am &c.

                    